FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2022

                                      No. 04-22-00405-CV

                         IN THE INTEREST OF J.J.V.M.M., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA01147
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       This is an accelerated appeal of the trial court’s order terminating appellant’s
parental rights. Appellant’s brief was originally due to be filed on August 15, 2022. On
August 15, 2022, appellant filed a motion requesting an extension of time to file her brief.

       The disposition of this appeal is governed by the standards set forth in Rule 6.2 of
the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this
appeal is required to be brought to final disposition within 180 days of the date the notice
of appeal is filed. Id.

       The motion is GRANTED, and appellants’ briefs must be filed no later than
September 5, 2022. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.


       It is so ORDERED on August 16, 2022.

                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT